Citation Nr: 1111409	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-34 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty form June 1968 to June 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran appeared at a travel board hearing in April 2009 before the undersigned Veterans Law Judge.

In June 2009, the Board remanded the appeal for additional development.  The case has since returned to the Board.  The Board notes that additional evidence was added to the record following certification.  A February 2011 informal hearing presentation, however, asks the Board to waive regional consideration of such evidence.  Accordingly, a remand for additional supplemental statement of the case is not required.  See 38 C.F.R. § 20.1304 (2010).  

The issue of entitlement to an evaluation greater than 50 percent for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran sole service-connected disorder is posttraumatic stress disorder, evaluated as 50 percent disabling.

2.  The Veteran does not meet the schedular requirements for an award of total disability evaluation based on individual unemployability due to service connected disorders.  

3.  The preponderance of the evidence is against finding that the Veteran is unable to obtain or maintain any form of substantially gainful employment due to service-connected PTSD alone.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2005 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The August 2007 supplemental statement of the case provided notice how disability ratings and effective dates are determined.  In July 2009, he was provided the rating criteria for his posttraumatic stress disorder.  The case was readjudicated in the December 2009 supplemental statement of the case.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains VA and private medical records.  The Board acknowledges that the Veteran is currently in receipt of disability benefits from the Social Security Administration and that these records have not been obtained.  VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  At the April 2009 hearing, however, the Veteran testified that he was receiving Social Security benefits due to his nonservice-connected back disability.  See Transcript, pages 3 and 9.  He has not asserted that Social Security records would be relevant to his pending claim, and the Board does not find it necessary to request those records.  In this regard, the duty to assist is limited to specifically identified documents that by their nature would be facially relevant and material to the claim and that there is no duty to conduct a fishing expedition.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

The Veteran was provided VA examinations in May 2005, April 2007, May 2008, and October 2009 to assess the severity of his service-connected posttraumatic stress disorder.  In the February 2011 informal hearing presentation, the representative argued that the October 2009 VA examination failed to address the total disability evaluation based on individual unemployability due to service connected disorders claim in its entirety.  The representative argued that the examination was to assess service-connected posttraumatic stress disorder, and that the claim should be remanded for a proper medical opinion regarding impairment in the Veteran's ability to secure or follow a substantially gainful occupation as a result of PTSD on an extraschedular basis.  

The Board acknowledges the representative's arguments.  Pursuant to the June 2009 remand, the psychiatrist, in pertinent part, was requested to comment on the Veteran's ability to maintain gainful employment as related to PTSD alone.  On review of the October 2009 examination, this was clearly accomplished.  That is, the examiner specifically stated that the Veteran's PTSD appeared to have a moderate impact on his occupational and social functioning.  The Board further notes that the May 2008 examination also addressed the impact of the appellant's posttraumatic stress disorder on his ability to work.  The representative's request for a vocational assessment is also acknowledged.  The Board, however, finds the examinations and other evidence of record sufficient for rating purposes and declines to remand for additional assessment.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

Analysis

The Veteran contends that he is entitled to an award of total disability evaluation based on individual unemployability due to service connected disorders.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a).  38 C.F.R. § 4.16(b).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Entitlement to a total compensation rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The question in a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is whether a veteran is capable of performing the physical and mental acts required by employment and not whether a veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is currently service-connected for PTSD, which is evaluated as 50 percent disabling.  This is the Veteran's only service-connected disability.  As such, he does not meet the schedular requirements for total disability evaluation based on individual unemployability due to service connected disorders.  The Board acknowledges that it is referring a claim for increased evaluation for posttraumatic stress disorder.  The Board, however, does not find that issue to be inextricably intertwined at this time because, as discussed below, it does not find the Veteran unemployable solely due to posttraumatic stress disorder, regardless of the assigned evaluation.  Perhaps a future examination would show such an entitlement based on an increase in the severity of the disorder presented at that future date.  But, based on the evidence of record, the Board has more than enough evidence to render a fair decision at this time.
 
An April 2000 private psychological evaluation indicates that the Veteran last worked in February 2000 as a van driver but was fired due to a disagreement with his supervisor.  

Private medical records dated in April 2005 indicate the Veteran was seen for various chronic conditions.  At that time, he reported that he owned a home business.  

At a VA examination in May 2005, the Veteran reported that he retired from his job in 1998 due to back problems.  He indicated that he had difficulty working after his back injury.  He reported working as a driver for one year and last working in 2000.  Following the examination the examiner opined that the Veteran had moderate difficulty with social and occupational functioning because of his PTSD symptoms.  The appellant was assigned a global assessment of functioning score of 51.

In June 2005, the Veteran submitted a claim of entitlement to nonservice-connected pension benefits.  On his income and net-worth statement, he indicated that he was unable to work due to PTSD - mental problems, and back injury - bulged discs.  In a corresponding statement, he indicated that he had numerous disabilities, but could not work due to PTSD and back problems.  He stated that the employment veterans' representative told him he was unemployable.  

In October 2005, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.  At that time, he reported being unable to work due to PTSD.  He reported that he last worked full-time in 1998; however, he also reported that he worked as a driver from 2000 to 2001 (56 hours per week); and was self-employed from 2001 to 2004 (20 hours per week).  He reported having a high school education.  

At an April 2007 VA examination the Veteran reported that he had worked for a company for 26.5 years after service, but left after injuring his back.  He indicated that he had to fight to receive worker's compensation but eventually took a lump sum retirement.  He stated that most of the money he had received was either stolen or lost with his business.  Following the examination diagnoses of posttraumatic stress disorder, and panic disorder without agoraphobia were entered.  The examiner opined that the Veteran's reported symptoms warranted a global assessment of functioning score in the moderate range (58).  The examiner further noted that the loss of job, loss of retirement funds from a perceived injustice, and loss of a relationship all had impacted to worsen symptoms.  The Veteran did report, however, that his symptoms had improved with medication to a degree.  

At a May 2008 VA examination the Veteran stated that he had been disabled since 1998.  Following an interview and mental status examination the diagnosis included PTSD and dysthymia.  A global assessment of functioning score of 55 was assigned.  The examiner opined that the assigned score meant that the Veteran continued to report moderate symptoms - restricted affect, depressed mood, increased irritability, and poor sleep with frequent nightmares two to three times a week.  He also had moderate difficulties in social and occupational functioning with few friends, no job, conflict with peers, and limited social support.  

The examiner then stated that: 

[T]he Veteran is currently unemployed.  He is also currently unable to work and he has a moderately significant impairment in the social and occupational impairment.  Some of his social occupational impairment likely related to the posttraumatic stress disorder but also related to his loss of job and loss of marriage and limited social support.  It is at least as likely as not related to PTSD.  [Patient's] unemployment is also related to other factors including limited social support, ongoing depression with dysthmia affect, loss of his retirement money in investment, all of which contribute to current impairment of social and occupational functions.  

At the April 2009 hearing, the Veteran stated his belief that posttraumatic stress disorder prevented him from working.  He testified that he owned his own business and his daughter helped him run it.  He reported problems interacting with the customers.  He testified that he had not worked since 2004, but stated that he tired to help people out doing volunteer work mostly in the summertime.  He described having daily panic attacks and depression, and feeling that he could not get hired because of his posttraumatic stress disorder.  

The Veteran most recently underwent a VA examination in October 2009.  At that time, the Veteran reported that he was unemployed and had not held employment since 2003.  He reported owning his own business before becoming too stressed and terminating that business.  Prior to that, he reportedly worked as a construction cable splicer for 26 years.  He noted having some difficulty with co-workers.  He reported looking for work but was fearful that if he returned to work, he would become more stressed and have more panic attacks and difficulties.  The Veteran indicated he was independent with activities of daily living but would often get overwhelmed when doing chores and would have a panic attack.  Following interview and mental status examination, the diagnostic impressions were PTSD, depressive disorder not otherwise specified, and alcohol abuse.  A global assessment of functioning score of 55 was assigned.  The examiner stated the Veteran's depressive symptoms overlapped significantly with posttraumatic stress disorder, and it was not possible to separate the disorders without resulting to mere speculation.  It was opined that alcohol abuse was at least as likely as not related to the posttraumatic stress disorder as there was a long history of both disorders comorbidly.  Regarding impact on functioning, the examiner stated as follows:

Overall, the [V]eteran's posttraumatic stress disorder appears to be having a moderate impact on his occupational and social functioning and does not appear to have significantly changed or declined since his last examination as reflected by his [global assessment of functioning score] of 55 (which is consistent with his last report and recent [global assessment of functioning scores] in the mental health record).  While his depressive symptoms may have increased recently in relation to situational factors, his PTSD symptoms do not appear to be having a greater impact on his social and occupational functioning than during his last compensation and pension examination.  The Veteran continues to remain unemployed.  His fear of increasing panic attacks, lack of energy, and depressive symptoms may have a moderate impact on his motivation to seek employment at this time.  Additionally, these symptoms may contribute to poor performance on the job and interfere with his productivity.  Socially, he reported feeling disconnected and detached from others and difficulty getting along with co-workers.  He lacks close relationships with family members and has little social support.  He appears to engage in some social interaction as he will regularly talk with neighbors and other veterans at the [service organization] club.  

In assessing the merits of the claim, the Board agrees that the Veteran's posttraumatic stress disorder impacts his occupational functioning to the degree reflected by the assigned 50 percent evaluation.  Van Hoose (the assignment of a compensable rating itself is recognition that industrial capabilities are impaired).  In this regard, the evidence consistently shows that the Veteran left long-term full time employment in approximately 1998 due to a nonservice-connected back injury.  The Veteran has apparently had some employment since, to include owning his own business, however, the objective evidence does not show that such employment terminated related to his PTSD.  VA examinations suggest various factors contributing to unemployment and consistently indicate that service-connected posttraumatic stress disorder has had a moderate impact on occupational functioning.  

In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluation, the overall evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected PTSD or that he is incapable of performing the mental and physical acts required by employment due solely to PTSD, even when his disabilities are assessed in the context of subjective factors such as his occupational background.  The Board concludes, therefore, that entitlement to total disability evaluation based on individual unemployability due to service connected disorders is not warranted.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to total disability evaluation based on individual unemployability due to service connected disorders is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


